LOTT, Ch. C., reads for affirmance, upon the ground, that by the lease, the title to the property was vested in plaintiff. LEONARD, C., concurred.
EARL, C., for affirmance. The parties were joint tenants, plaintiff's interest being the increased value; and defendant, having leased the property to another, was liable for conversion.
HUNT, C., for reversal. Plaintiff was lessee merely, and bound to return the specific articles.
GRAY, C., for reversal, unless plaintiff stipulates to reduce judgment one-half, on the ground that plaintiff was only entitled to one-half the increase.
Judgment affirmed, with costs.